   8:20-cr-00117-BCB-SMB Doc # 52 Filed: 04/27/21 Page 1 of 2 - Page ID # 137




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA


 UNITED STATES OF AMERICA,
                                                                         8:20-CR-117
                        Plaintiff,

        vs.                                                 FINAL ORDER OF FORFEITURE

 JOSE ORTIZ-FIGUEROA,

                        Defendant.


       This matter is before the Court upon the United States of America=s Motion for Final Order

of Forfeiture. Filing 51. The Court has reviewed the record in this case and finds as follows:

       1.      On February 19, 2021, the Court entered a Preliminary Order of Forfeiture,

       forfeiting defendant’s interest in the $5,453.93 in U.S. currency. Filing 42.

       2.      On April 27, 2021, the United States filed a Declaration of Publication regarding

       the posting of Notice of criminal forfeiture on an official internet government forfeiture

       site, www.forfeiture.gov. Filing 50.

       3.      The United States has advised the Court that no party has filed a petition. From a

       review of the Court file, the Court finds that no person or entity has filed a petition.

       4.      The Motion for Final Order of Forfeiture should be granted.

IT IS ORDERED:

       1. The United States of America’s Motion for Final Order of Forfeiture (Filing 51) is

       granted;

       2. All right, title, and interest in and to the $5,453.93 in U.S. currency held by any person

       or entity is hereby forever barred and foreclosed;
8:20-cr-00117-BCB-SMB Doc # 52 Filed: 04/27/21 Page 2 of 2 - Page ID # 138




   3. The $5,453.93 in U.S. currency is hereby forfeited to the United States of America;

   and

   4. The United States is directed to forfeit the $5,453.93 in U.S. currency in accordance

   with law.

   Dated this 27th day of April, 2021.

                                                      BY THE COURT:


                                                      ___________________________
                                                      Brian C. Buescher
                                                      United States District Judge




                                          2
